Name: Commission Regulation (EEC) No 1860/91 of 28 June 1991 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 6. 91No L 168/42 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1860/91 of 28 June 1991 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Whereas Article 9 ( 1 ) of Regulation (EEC) No 2771 /75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices within the Community may be covered by an export refund ; whereas Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agri ­ cultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 3381 /90 (4), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in the Annex to Regulation (EEC) No 2771 /75 ; Whereas, in accordance with the second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 3035/80, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for a period of the same duration as that for which refunds are fixed for the same products exported unprocessed ; Whereas, in accordance with paragraph 2 of that Article, when that rate is being determined particular account should be taken of : (a) the average costs incurred by processing industries in obtaining supplies of the basic products in question on the Community market and the prices ruling on the world market ; (b) the level of the refunds on exports of processed agri ­ cultural products covered by Annex II to the Treaty which are manufactured under similar conditions ; and (c) the need to ensure equality of competition for the industries which use Community products and those which use third-country products under inward processing arrangements ; Whereas a specific rate of refund should be fixed for eggs in shell, exported in the form of egg albumin, taking into account the difference between the prices of such eggs on the Community market and on the world market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The rates of the refunds applicable to the products appearing in Annex A to Regulation (EEC) No 3035/80 and listed in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75, exported in the form of goods listed in the Annex to Regulation (EEC) No 2771 /75, are hereby fixed as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1991 . For the Commission Martin BANGEMANN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 49. (2) OJ No L 128, 11 . 5 . 1989, p. 29 . 3 OJ No L 323, 29 . 11 . 1980, p. 27 . (4) OJ No L 327, 27. 11 . 1990, p. 4. No L 168/4329 . 6 . 91 Official Journal of the European Communities ANNEX to the Commission Regulation of 28 June 1991 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty (ECU/ 100 kg) CN code Description Rate of refund 0407 00 Birds' eggs, in shell , fresh, preserved or cooked': 0407 00 30  Of poultry :   Other : a) On exportation of ovalbumin of CN code 3502 10 25,00 l b) On exportation of other goods 18,00 0408 Birds' eggs, not in shell and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter : 0408 1 1 ex 0408 11 10  Egg yolks :   Dried :    Suitable for human consumption : not sweetened 96,00 0408 19 ex 0408 19 11   Other :    Suitable for human consumption :     Liquid : not sweetened 47,00 ex 0408 19 19     Frozen : not sweetened  Other : 51,00 0408 91   Dried : ex 0408 91 10    Suitable for human consumption : not sweetened 90,00 0408 99   Other : ex 0408 99 10    Suitable for human consumption : not sweetened 15,00